        Case 1:17-cv-01216-ABJ Document 75 Filed 02/05/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.,

                      Plaintiffs,

v.                                            Civil Action No. 17-1216 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                      Defendants.


                               JOINT STATUS REPORT

      Pursuant to this Court’s Minute Order dated February 3, 2020, the Parties

submit this Joint Status Report.

      Plaintiffs agree that Cantu v. District of Columbia, Civil Action No. 20-130, is

a related case and should be transferred to this Court.

      In light of the ongoing mediation in Horse and Schultz, the Cantu defendants

(the District of Columbia and Chief Peter Newsham) have not yet determined

whether they will file a dispositive motion in response to the Complaint in Cantu, but

defendants intend to seek an extension of time to respond to that Complaint, with the

Cantu plaintiffs’ consent. The Cantu defendants do not presently intend to join Cantu

to the ongoing mediation.

Dated: February 5, 2020.                      Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)        KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)       Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)        Columbia
        Case 1:17-cv-01216-ABJ Document 75 Filed 02/05/20 Page 2 of 2



American Civil Liberties Union Foundation   TONI MICHELLE JACKSON
of the District of Columbia                 Deputy Attorney General
915 15th Street NW, Second Floor            Public Interest Division
Washington, D.C. 20005
(202) 457-0800                              /s/ Fernando Amarillas
smichelman@acludc.org                       FERNANDO AMARILLAS [974858]
                                            Chief, Equity Section
Counsel for Plaintiffs
                                            /s/ Micah Bluming
                                            MICAH BLUMING [1618961]
                                            SCOTT P. KENNEDY [1658085]
                                            Assistant Attorneys General
                                            441 Fourth Street, N.W.
                                            Suite 630 South
                                            Washington, D.C. 20001
                                            (202) 724-7272
                                            (202) 730-1833 (fax)
                                            micah.bluming@dc.gov
                                            scott.kennedy@dc.gov

                                            Counsel for the District of Columbia

                                            /s/ Joseph A. Gonzalez
                                            Joseph A. Gonzalez (D.C. Bar No.
                                            995057)
                                            SCHERTLER & ONORATO, LLP
                                            901 New York Avenue, N.W.
                                            Suite 500
                                            Washington, D.C. 20001
                                            Telephone: 202-628-4199

                                            Counsel for Defendant John Doe




                                       2
